

Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 24th day of
July, 2015 by and between FalconStor Software, Inc., a Delaware corporation (the
“Company” or “FalconStor”), and Gary Quinn (the “Employee”), whose address is 2
Pheasant Run, Old Field, NY 11733.
WHEREAS, the Company desires to continue to employ Employee and to enter into a
further agreement embodying the terms of such employment; and
WHEREAS, the Employee desires to accept continued employment with the Company as
its President and CEO, subject to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:
1.Definitions.
As used in this Agreement, the following terms will have the following meanings:
(a)    Board. “Board” or “Board of Directors” means the Board of Directors of
Company.
(b)    Cause. “Cause” means the occurrence of either of the following:
(i)    Willful misconduct or gross neglect in carrying out the duties of
President or Chief Executive Officer, provided that no action or inaction is
“willful” unless done or omitted in bad faith by the Employee or without the
reasonable belief of the Employee that the action or omission was not adverse to
the best interests of the Company, or
(ii)    The conviction of the Employee (or the entering by the Employee of a
plea of guilty or nolo contendere) to A) any felony involving dishonesty, moral
turpitude or violence, (B) any second felony during the Term of any kind, (C)
any misdemeanor involving moral turpitude, or (D) any crime involving the
Company or its property, or
(iii)    A breach of Sections 6(b), (c) or (e) of this Agreement.
(c)    “Change of Control” means and includes each and any of the following:
(i)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of (1) the
then-outstanding shares of common stock of the Company (or any other securities
into which such shares of common stock are changed or for which such shares of
common stock are exchanged) (the “Shares”) or (2) the combined voting power of
the Company’s then-outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred pursuant to this paragraph
(a), the acquisition of Shares or Voting Securities in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute a Change in Control.
A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Company (for purposes of this definition, a “Related Entity”), (ii) the Company
or any Related Entity, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined);

1



--------------------------------------------------------------------------------



(ii)    The individuals who, as of the Effective Date, are members of the board
of directors of the Company (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the members of the board of directors of the
Company or, following a Merger (as hereinafter defined), the board of directors
of (x) the corporation resulting from such Merger (the “Surviving Corporation”),
if fifty percent (50%) or more of the combined voting power of the
then-outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”) or (y) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation; provided, however, that, if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered a member
of the Incumbent Board; and provided, further, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the board of directors of the
Company (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Proxy Contest; or
(iii)    The consummation of:
(i)    A merger, consolidation or reorganization (1) with or into the Company or
(2) in which securities of the Company are issued (a “Merger”), unless such
Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a
Merger in which:
(A)    the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of (x)
the Surviving Corporation, if there is no Parent Corporation or (y) if there is
one or more than one Parent Corporation, the ultimate Parent Corporation;
(B)    the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
a majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
(C)    no Person other than (1) the Company, (2) any Related Entity, or (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to the Merger, was maintained by the Company or any Related Entity, or (4)
any Person who, immediately prior to the Merger had Beneficial Ownership of
twenty percent (20%) or more of the then outstanding Shares or Voting
Securities, has Beneficial Ownership, directly or indirectly, of twenty percent
(20%) or more of the combined voting power of the outstanding voting securities
or common stock of (x) the Surviving Corporation, if fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation is not Beneficially Owned, directly or indirectly by a
Parent Corporation, or (y) if there is one or more than one Parent Corporation,
the ultimate Parent Corporation;
(ii)    A complete liquidation or dissolution of the Company; or
(iii)    The sale or other disposition of all or substantially all of the assets
of the Company and its subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity, (y) a transfer under conditions that would
constitute a Non-Control Transaction, with the disposition of assets being
regarded as a Merger for this purpose or (z) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided, that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such

2



--------------------------------------------------------------------------------



Beneficial Ownership increases the percentage of the then outstanding Shares or
Voting Securities Beneficially Owned by the Subject Person, then a Change in
Control shall occur.
(d)    Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the Treasury Regulations and other interpretive guidance
issued thereunder.
(e)    Disability. For purposes of this Agreement, “Disability” means, as a
result of a physical or mental injury or illness, Employee is unable to perform
the essential functions of Employee’s job with reasonable accommodation for a
period of (i) ninety (90) consecutive days or (ii) one hundred and twenty (120)
days in any twelve (12) month period. Any question as to the existence of a
Disability to which the Employee and the Company cannot agree will be determined
in writing by a qualified independent physician mutually acceptable to Employee
and the Company. If Employee and the Company cannot agree as to a qualified
independent physician, each will appoint a physician and those two physicians
will select a third who shall make such determination in writing. This written
determination of Disability will be final and conclusive for all purposes under
this Agreement.
(f)    Good Reason. “Good Reason” means the occurrence of any of the following
events or conditions without Employee’s prior written consent:
(i)    a material diminution in Employee’s title, position or reporting
responsibility;
(ii)    a material diminution in Employee’s authority, duties or
responsibilities;
(iii)    a material diminution in Employee’s total available compensation,
rather than any of the parts individually;
(iv)    failure of the Board or the relevant committee thereof to nominate the
Employee for election as a member of the Board of Directors of the Company
whenever his term as such a member shall expire;
(v)    a material change in the geographic location at which Employee must
perform services for the Company (and the Company and Employee hereby agree that
any involuntary relocation of Employee’s principal place of business to a
location outside of the New York metropolitan area would constitute a material
change);
(vi)    the inability of the Company to maintain a minimum of two million
dollars ($2,000,000) of Directors & Officers Insurance; or
(vii)    any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Employee under this
Agreement.
Employee must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Employee’s prior written consent
within fifteen (15) days after the Employee has received knowledge of the
occurrence of such event. The Company or any successor or affiliate will have a
period of thirty (30) days to cure such event or condition after receipt of
written notice of such event or condition from Employee. Any voluntary
termination of Employee’s employment for “Good Reason” following such thirty
(30) day cure period must occur no later than the date that is five (5) days
following the initial occurrence of such event or condition which occurred
without Employee’s prior written consent.
2.    Services to Be Rendered.
(a)    Duties and Responsibilities. Employee shall serve as President and Chief
Executive Officer of the Company, commencing on July 24, 2015. Employee shall
report directly to the Board of Directors and its committees. Employee shall
perform those duties and have such authority and powers as are customarily
associated with the office of a Chief Executive Officer of a company engaged in
a business similar to the business of the Company. The Company

3



--------------------------------------------------------------------------------



shall elect Employee, and Employee hereby consents to serve as a director of
Company, without any additional salary or compensation. Employee’s primary place
of work shall be the Company’s principal place of business in Melville, New
York, or such other location as directed by the Board (but not in violation of
Section 1(f)(v) of this Agreement).
(b)    Exclusive Services. Employee shall at all times faithfully, diligently,
and to the best of his ability, perform the lawful duties that may be assigned
to Employee hereunder and, except during vacation periods or absences due to
temporary illnesses, shall devote substantially all of his productive time and
efforts to the performance of such duties. In no case will Employee be requested
or directed to perform any act that is in violation of applicable law. Subject
to the terms of Section 9 of this Agreement, this shall not preclude Employee
from (i) devoting reasonable time to personal and family investments, (ii)
serving on non-profit and corporate boards and committees, (iii) participating
in industry associations, and (iv) delivering lectures, fulfilling speaking
engagements, or teaching at educational institutions, provided such activities
do not interfere with his duties to the Company, or do not present a conflict of
interest with respect to the Company’s products or services, as determined in
good faith by the Board of Directors.
3.    Term. Subject to Section 5 hereof, this Agreement will automatically renew
every twelve (12) months (the “Term”), unless either party gives notice to the
other party that it will not renew the agreement at least sixty (60) days prior
to the end of the Term.
4.    Compensation and Benefits.
The Company shall pay or provide, as the case may be, to Employee the
compensation and other benefits and rights set forth in this Section 4.
(a)    Base Salary. The Company shall pay Employee a base salary during each
year of this Agreement of $475,000 per year in cash (the “Base Salary”), payable
at such intervals as the Company pays employee salaries generally, with annual
evaluations of the Employee’s Base Salary based upon the Employee’s performance
and other criteria as determined by the Compensation Committee of the Board of
Directors.
(b)    Bonus. If, during the Term, the Company institutes a bonus plan for
senior executives, the Employee shall be entitled to participate in such plan.
(c)    Benefits. Employee is entitled to participate in and receive benefits
under all the Company’s benefit plans and arrangements, including, without
limitation, group disability, life insurance, health insurance, and retirement
and pension plans, and any employee benefit plan or arrangement made available
in the future by the Company to any of its senior Employees generally, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements.
(d)    Expenses. The Company shall reimburse Employee for reasonable
out-of-pocket business expenses incurred in connection with the performance of
his duties hereunder, provided such expenses conform to any travel and expense
plan adopted by the Company during the Term that is applicable to all United
States employees of the Company, including but not limited to (i) annual
memberships in business organizations and associations, subject to Employee
furnishing the Company with evidence in the form of receipts satisfactory to the
Company substantiating the claimed expenditures.
(e)    Vacation. The Company shall provide Employee with paid vacation in
accordance with the Company’s policies.
(f)    Restricted Stock. The Compensation Committee shall grant Employee at its
first meeting following July 24, 2015 500,000 restricted shares of the Company’s
common stock (the “Restricted Shares”), pursuant to the 2006 Plan. The
Restricted Shares will vest and the restrictions thereon will lapse as follows
(1) fifty percent (50%) when the closing trading price of the Company’s Common
Stock on its principal trading market is at or greater than the amount set forth
in Schedule A for ninety (90) consecutive trading days; and (2) one hundred
percent (100%) when the closing trading price of the Company’s Common Stock on
its principal trading market is at or greater than the amount set forth in
Schedule A for ninety (90) consecutive trading days . In the event of a Change
of Control, as

4



--------------------------------------------------------------------------------



defined under Section 1(c) of this Agreement, during the term of the Employee’s
employment with Company, or Termination without Cause or for Good Reason all of
Employee’s unvested Restricted Shares shall automatically vest on the date of
such Change of Control or Termination without cause or for Good Reason. If, at
any time after any portion of the Restricted Shares has vested, the Restricted
Shares are not registered with the Securities and Exchange Commission, the
Employee shall be entitled to “piggy-back” registration rights on all
registrations of the Company.
(g)    Provisions Applicable to Reimbursements. To the extent that any payments
or reimbursements provided to Employee under this Agreement are deemed to
constitute compensation to which Treasury Regulation Section 1.409A-3(i)(1)(iv)
would apply, such amounts shall be paid or reimbursed to Employee promptly, but
in no event later than December 31 of the year following the year in which the
expense is incurred. The amount of any such payments eligible for reimbursement
in one year shall not affect the payments or expenses that are eligible for
payment or reimbursement in any other taxable year, and Employee’s right to such
payments or reimbursement shall not be subject to liquidation or exchange for
any other benefit.
(h)    Taxes. Employee acknowledges that Employee has sole responsibility for
the payment of all federal, state and local taxes, if any, on all compensation
and benefits.
5.    Termination; Notice to Executive; Consequences of Termination.
(a)    Notwithstanding any provision of this Agreement to the contrary, the
employment of the Executive hereunder will terminate on the date of the first of
the following to occur (the “Termination Date”):
(i)    the date of the Executive’s death;
(ii)    the date on which the Employee receives the written determination of the
independent physician and the Company’s notice of termination on account of
Disability;
(iii)    the date on which the Company gives the Employee written notice of
termination for Cause;
(iv)    ten (10) days after the date on which the Company gives the Employee
written notice of termination without Cause;
(v)    five (5) days after the Employee gives written notice of his resignation
from the Company for Good Reason (i.e., following the applicable cure period);
(vi)    the date on which the Employee gives written notice of his resignation
without Good Reason;
(vii)    the non-renewal of the Agreement.
(b)    In lieu of any other remedies available to the Employee, and in exchange
for a written general release of the Company and its employees, officers and
directors, Employee shall be entitled to receive the following payments and
benefits upon termination of employment:
(viii)    Termination without Cause or for Good Reason. If Employee’s employment
is terminated by the Company without Cause or by Employee for Good Reason, the
Company shall provide Employee:
(A)    his fully earned but unpaid Base Salary, when due, through the
Termination Date at the rate then in effect, plus all other amounts which
Employee earned and accrued under any compensation plan of the Company at the
time of termination;

5



--------------------------------------------------------------------------------



(B)    a lump sum cash payment equal to: twelve (12) months of the Employee’s
annual Base Salary, up to a maximum of $475,000, payable within fifteen (15)
days following the Termination Date, plus, in addition, if the Employee’s
employment is terminated by the Company without Cause or by Employee for Good
Reason prior to July 24, 2016, the Employee shall be entitled to be paid his
full Base Salary through July 24, 2016;
(C)    a pro rata portion of any Bonus earned and payable; and
(D)    as permitted by law, the Company shall pay all COBRA benefits through
July 24, 2017, then subsequently, the Employee shall have the right to COBRA
benefits, at Employer’s cost.
provided, however, the Employee will not be entitled to receive any payments or
benefits under this Section 5(b)(i) if the Employee has received the Change of
Control Severance Benefits payments from the Company under the plan in effect as
of the date of this Agreement (the 2005 Amended and Restated Key Executive
Severance and Protection Plan, amended as of April 1, 2014).
(ix)    Termination as a result of Death. If Employee's employment is terminated
as a result of death, the Company shall provide Employee’s estate his fully
earned but unpaid Base Salary, when due, through the Termination Date at the
rate then in effect, plus all other amounts which Employee earned and accrued
under any compensation plan of the Company at the Termination Date.
(x)    Termination for Cause or Voluntary Resignation without Good Reason. If
Employee’s employment is terminated by the Company for Cause or by Employee
without Good Reason, except as otherwise set forth in this Agreement, the
Company shall not have any other or further obligations to Employee under this
Agreement (including any financial obligations), except that the Company shall
pay Employee (i) Employee’s fully earned but unpaid Base Salary, through the
Termination Date at the rate then in effect, and (ii) all other amounts or
benefits earned and accrued by Employee under any compensation, retirement or
benefit plan of the Company at the Termination Date in accordance with the terms
of such plans or practices, including, without limitation, any continuation of
benefits required by COBRA or other applicable law, such benefits continuation
to be at Employee’s cost.
(xi)    Termination Due to Expiration of Agreement. If the Term of this
agreement expires and the parties do not enter into a subsequent agreement
extending Employee’s employment as President and Chief Executive Officer, the
Company shall provide Employee:
(A)    his fully earned but unpaid Base Salary, when due, through the
Termination Date at the rate then in effect, plus all other amounts which
Employee earned and accrued under any compensation plan of the Company at the
time of termination; and
(B)    the right to COBRA benefits, at Employee’s cost;
 
(c)    Delay of Payments. Notwithstanding anything herein to the contrary, to
the extent any payments to Employee, or his estate pursuant to Section 5 are
treated as non-qualified deferred compensation subject to Section 409A of the
Code, then (i) no amount shall be payable pursuant to such section unless
Employee’s termination of employment constitutes a “separation from service”
with the Company (as such term is defined in Treasury Regulation Section
1.409A-1(h) and any successor provision thereto) (a “Separation from Service”),
and (ii) if at the time of Employee’s Separation from Service Employee is a
“specified employee” as defined in Section 409A of the Code, as determined by
the Company in accordance with Section 409A of the Code, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Employee) until the date that is six (6) months following Employee’s
Separation

6



--------------------------------------------------------------------------------



from Service (or such earlier date as is permitted under Section 409A of the
Code); provided, however, that the Company shall use its reasonable efforts to
minimize such deferral and the dollar amount of payments or benefits so
impacted.
6.    Certain Covenants.
(a)    Return of Company Property    The Employee agrees that following the
termination of his employment for any reason, he will return all property of the
Company which is then in or thereafter comes into the Employee’s possession,
including, but not limited to, mobile equipment, documents, contracts,
agreements, plans, photographs, books, notes, data stored electronically on
tapes, computer disks or in any other manner and all copies of the foregoing as
well as any other materials or equipment supplied by the Company to the
Employee.
(b)    Confidentiality.
(i)    The Employee acknowledges that he has already had access to the
Confidential Information (as hereinafter defined) of the Company, and that he
will come into possession of additional Confidential Information in connection
with his employment as President and Chief Executive Officer. The Employee will
treat and hold as confidential all of the Confidential Information of the
Company and refrain from disclosing or using any of the Confidential Information
of the Company except in connection with his employment, and except as otherwise
required hereunder or as may be required by law. If, in the absence of a
protective order or the receipt of a waiver hereunder, the Employee is compelled
to disclose any Confidential Information under any court order, the Employee may
disclose the Confidential Information; provided, however, that the Employee will
use his best efforts to obtain, at the request and expense of Company, an order
or other assurance that confidential treatment will be accorded to such portion
of the Confidential Information required to be disclosed as the Company will
designate.
(ii)    In the event of any breach by the Employee of any provision of Section
6(b) herein, the Company will be entitled to injunctive or other equitable
relief, restraining the Employee from using or disclosing any Confidential
Information in whole or in part, or from engaging in conduct that would
constitute a breach of the obligations of the Employee under Section 6(b). Such
relief will be in addition to and not in lieu of any other remedies that may be
available, including an action for the recovery of damages. The provisions set
forth in Section 6(b) will survive the termination of this Agreement.
(iii)    For purposes of this Agreement, “Confidential Information” means with
respect to the Company any and all confidential or proprietary information and
trade secrets of the Company including all information of any nature and in any
form which at the time or times concerned is not in the public domain (other
than because of illegal or unauthorized disclosure) and which relates to any one
or more of the aspects of the Company’s business (including, but not limited to,
the assets of the Company), and accounts, pricing policies, customer lists,
referral lists, supplier lists, computer software and hardware, or any other
materials relating to the Company's business or Company's customers or any trade
secrets or Confidential Information, including, without limitation, any business
or operational methods, know-how, marketing plans or strategies, business
acquisition plans, financial or other performance data, personnel and other
policies of Company, whether generated by the Employee or by any other person.
(c)    Non-Competition.
(i)    During the Agreement, and for One (1) year thereafter, unless the
Employee is terminated without Cause or resigns for Good Reason, the Employee
will not, directly or indirectly, alone or as a partner, joint venturer,
officer, director, employee, consultant, agent, independent contractor or
stockholder of any entity (other than passive stockholdings of less than two
(2%) per cent of the outstanding equity of an entity whose securities are
registered under the Securities Act of 1933, as amended), engage in any business
activity which is in competition with the Company. For purposes of this
Agreement, a business activity is in competition with the Company if in any
manner involves the development and/or marketing of computer hardware and/or
software for data protection or storage management.

7



--------------------------------------------------------------------------------



(ii)    The Employee acknowledges that a breach or threatened breach of the
provisions contained in this Section 6(c) will cause the Company irreparable
injury. The Employee therefore agrees that the Company will be entitled, in
addition to any other right or remedy, to a temporary, preliminary and permanent
injunction, without the necessity of proving the inadequacy of monetary damages
or the posting of any bond or security, enjoining or restraining the Employee
from any such violation or threatened violations.
(d)    Ability to Enter into Agreement. The Employee represents and warrants
that his services for the Company and the execution and delivery of this
Agreement and compliance with all the terms of this Agreement does not and will
not breach any written or oral agreement he has entered into relating to
intellectual property, non-competition, non-solicitation, or that would
otherwise prohibit or restrict in any way the Employee’s obligations under this
Agreement. The Employee has not and will not enter into any written or oral
agreement in conflict with this Agreement.
(e)    Inventions. With respect to Inventions (including but not limited to
software) made or conceived by the Employee, whether or not during the hours of
his employment or with the use of the Company's facilities, materials or
personnel, either solely or jointly with others during the Employee’s employment
by the Company:
(i) The Employee shall inform the Company promptly and fully of such Inventions
by written report, setting forth in detail the procedures employed and the
results achieved. A report shall be submitted by the Employee upon completion of
any studies or research projects undertaken on the Company's behalf whether or
not in the Employee's opinion a given project has resulted in an Invention.
(ii) The Employee shall apply, at the Company's request and expense, for the
United States and/or foreign letters patent or other registrations either in the
Employee's name or otherwise, as the Company shall desire.     
(iii) The Employee hereby assigns and agrees to assign to the Company all of his
right and interest to any and all such Inventions and to make applications for
United States and/or foreign letters patent or other registrations granted upon
such Invention.
(iv) The Employee shall acknowledge and deliver promptly to the Company, without
charge to the Company, but at its expense, such written instruments and do such
other acts in support of his inventorship, as may be necessary in the opinion of
the Company to obtain and maintain United States and/or foreign letters patent
or other registration and to vest the entire right in such Inventions, patents
and patent applications in the Company. The Employee agrees that if the Company
is unable because of the Employee’s mental or physical incapacity or
unavailability or for any other reason to secure the Employee’s signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions assigned to the Company as above,
the Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Employee’s agent and attorney in fact, to
act for and in the Employee’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
application for, prosecution, issuance, maintenance or transfer of letters
patent or copyright registrations thereon with the same legal force and effect
as if originally executed by the Employee. The Employee hereby waives and
irrevocably quitclaims to the Company any and all claims, of any nature
whatsoever, which the Employee now or hereafter may have for infringement of any
and all proprietary rights assigned to the Company.
(v) The Company shall also have the royalty‑free right to use in its business,
and to make, use, and sell products and/or services derived from any Inventions,
discoveries, concepts and ideas, whether or not patentable, including, but not
limited to applications, methods, formulas and techniques, as well as
improvements or know‑how, whether or not within the scope of Inventions, but
which are obtained, created or made by the Employee during the Employment
Period, without payment of any additional compensation to the Employee.
(vi) For the purposes of this Employment Agreement, "Inventions" means
discoveries, concepts and ideas, whether patentable or not, including but not
limited to processes, methods, formulas and techniques as well as improvements
or know‑how.

8



--------------------------------------------------------------------------------



(f)    It is the desire and intent of the parties that the provisions of this
Section 6 shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Section 6 shall be adjudicated
to be invalid or unenforceable, such provision of this Section 6 shall be deemed
amended to delete from the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provisions of this Section 6 in the particular jurisdiction in which such
adjudication is made and, further, only to the extent required in order for this
Section 6 to be enforceable.
(g)    If the Company institutes a proceeding to the enforce its rights under
this Section 6, and it is finally determined, following the exhaustion of any or
all appeals, that the Employee did not violate the terms of this Section 6, then
the Company shall reimburse the Employee for his reasonable attorney’s fees and
costs for the cost of the Employee’s successful defense.
7.    Indemnification. The Company will indemnify the Employee to the extent set
forth in the Company’s charter and by-laws and by applicable law.
8.    Entire Agreement; Amendment; Waiver; and Pre-emption. This Agreement
constitutes the entire Agreement between the parties hereto with respect to the
subject matter thereof and merges and supersedes all prior understandings or
agreements between the parties. This Agreement may not be amended, changed or
modified absent a writing signed by both parties or, with respect to a waiver,
signed by the party to be charged. This Agreement will be binding upon and inure
to the benefit of the heirs, executors, administrators, successors and permitted
assigns of the parties hereto. The Company’s failure to enforce any provision of
this Agreement will not constitute a waiver of its right to enforce such
provision. In the event of any conflict between the terms of this Agreement and
the terms of any other employment related plan or agreement, including but not
limited to the Option Agreement, the terms of this Agreement will prevail.
9.    Assignment. Except as expressly provided herein, neither this Agreement
nor any of the rights or obligations hereunder may be assigned or delegated by
any party hereto without the express written consent of the other party hereto,
provided, however, that no consent will be required for the assignment to any
successor to all or substantially all of the Company’s assets or business
(whether by purchase, merger, consolidation or otherwise).
10.    Severability. If any of the covenants or other provisions in this
Agreement is hereafter construed to be invalid or unenforceable, it is the
intention of the parties that the same will not affect the remainder of the
covenant or covenants or other provisions, which will be given full effect
without regard to the invalid portions. It is the intention of the parties that
this Agreement be enforced to the fullest extent permitted by law. Accordingly,
if any court construes any provision or clause of this Agreement, or any portion
thereof, to be illegal, void or unenforceable because of the scope of such
covenant or provision, it is the intention of the parties that the Court will
modify such a provision to render its scope legal and enforceable to the maximum
extent permitted by law and, in its modified form, such provision will then be
enforceable and will be enforced.
11.    Section 409A Compliance.    This Agreement is intended to comply with
Internal Revenue Code Section 409A and final Treasury regulations.
12.    Notices. All notices provided for in this Agreement will be in writing
signed by the party giving such notice sent by (i) registered or certified mail,
return receipt requested, (ii) any prepaid overnight courier delivery service
then in general us, (iii) hand or (iv) facsimile transmission or similar means
of communication if such transmission of such notice is confirmed immediately by
any of the other means set forth above, as follows:

9



--------------------------------------------------------------------------------





 
If to the Company:
c/o FalconStor Software, Inc.
 
 
2 Quadrangle, Suite 2S01
 
 
Melville, New York 11747
 
 
Attention: Chief Financial Officer
 
 
 
 
If to the Employee:
Gary Quinn
 
 
2 Pheasant Run
 
 
Old Field, NY 11733

        
or at such other address as will be indicated to either party in writing. Notice
of change of address will be effective only upon receipt. A notice provided in
the manner required herein will be deemed given : (i) if delivered personally,
upon delivery; (ii) if sent by overnight courier, on the first business day
after it is sent; (iii) if mailed, three business days after mailing; and (iv)
if sent by fax, upon actual receipt of the fax or confirmation thereof
(whichever is first).


13.    Governing Law; Jurisdiction. This Agreement will be governed and
construed in accordance with the laws of the State of New York applicable to
agreements executed and to be performed wholly within such State, without regard
to any principles of conflicts of law. Each party agrees that any action or
proceedings relating to this Agreement seeking injunctive relief or enforcement
of an arbitration award may be instituted against such party in any appropriate
court in the State of New York and hereby irrevocably submits to the
jurisdiction of the State and Federal courts of the State of New York located in
New York, Nassau or Suffolk counties and waives any claim of forum non
conveniens with respect thereto.
14.    Descriptive Headings. The Section headings contained herein are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.
15.    Counterparts. This Agreement may be executed in one or more counterparts,
which, together, will constitute one and the same agreement.


SIGNATURE PAGE FOLLOWS

10



--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT
SIGNATURE PAGE
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
 
FALCONSTOR SOFTWARE, INC.
 
 
 
 
 
 
By:
/s/ Eli Oxenhorn
 
 
 
Eli Oxenhorn
 
 
 
Chairman of the Board of Directors
 
 
 
 
 
 
 
/s/ Gary Quinn
 
 
 
Gary Quinn
 




11

